Citation Nr: 0502093	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from July 1971 to July 1973.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.   


FINDINGS OF FACT

1.	The appellant's bilateral hearing loss is not related to 
active service.  

2.	The appellant's tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. § 1110 (West 2002).

2.	Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in April 2002 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The appellant 
was later provided with a copy of the original rating 
decision dated in July 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
service connection.  In October 2003 the appellant was 
provided with the Statement of the Case which reiterated the 
general notification found in the rating decision.  

Because the appellant had been continually apprised for 
approximately 18 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained, the RO obtained the 
appellant's service records, service medical records, and VA 
medical records.  The RO also requested private records that 
would reflect the appellant's private medical care.  All 
records received were reviewed by the RO prior to its rating 
decision.  Moreover, VA afforded the appellant the 
opportunity to appear before a hearing, which the appellant 
declined.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims for Service Connection:

I.  Background:

The appellant claims he has hearing disabilities caused by 
active duty.  He claims that his proximity to rocket launches 
caused bilateral hearing loss and tinnitus.  

The appellant's service medical records and service records 
contain no information indicating that the appellant 
experienced hearing problems, or received medical treatment 
for such problems, during the period of his active duty.  

In 1971, upon his entry onto active duty, the appellant noted 
no hearing problems.  An audiogram conducted then reported 
hearing within normal limits.  In his left ear, decibel (dB) 
loss was reported at 10 Hertz (Hz) for puretone thresholds 
500, 1000, 2000, 3000, and at 15 Hz for 4000.  The average 
decibel loss was 11 in the left ear.  

In his right ear, dB loss at 500, 1000, 2000, 3000, and 4000 
Hz was reported at 10.  The average decibel loss was 
therefore 10 in the right ear.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
10
10
10
10
15
11
RIGHT 
10
10
10
10
10
10

These examination results do not report speech recognition 
scores.   

Pursuant to a medical examination conducted midway through 
the appellant's enlistment, in June 1972, the appellant 
reported his health as good and noted no hearing problems.  

Likewise, in his separation physical report in 1973, the 
appellant noted no hearing problems.  As part of this report, 
audiogram results reported his hearing to be within normal 
limits, and similar to his hearing capacity upon entry into 
service in 1971.  In his left ear, dB loss at the puretone 
threshold of 500 was 5, 1000 was 10, with a 0 dB loss at 2000 
Hz, and a 20 dB loss at 4000 Hz.  The average decibel loss 
was 9 in the left ear.  

In his right ear, dB loss at 500 and 1000 was 10 Hz, with 0 
at 2000 Hz, and 15 at 4000 Hz.  The average decibel loss in 
the right ear was 9.  




HERTZ



500
1000
2000
4000
AVG
LEFT
5
10
0
20
9
RIGHT 
10
10
0
15
9

These examination results do not report speech recognition 
scores, or readings at 3000 Hz.     

On his separation physical report, the appellant stated "I 
feel fine, and in good health."      

From 1973 to 1995, the appellant filed several disability 
claims with VA, including claims for foot, hip, leg, knee, 
and hand injuries, and for defective vision and seasonal hay 
fever.  None of these claims referenced hearing problems.  

Private medical treatment records from 1995, reflecting 
treatment for a hand injury, do not refer to a hearing 
disability.  And VA medical records reflecting treatment 
between October 2001 and April 2002 for a variety of ailments 
do not refer to a hearing disability.  

Not until April of 2002 did the appellant claim hearing 
problems with VA.  Then, in September 2003, the appellant 
received his first medical treatment of record for his 
hearing problems.  That month VA provided the appellant with 
two medical examinations.  

On September 10, 2003, VA performed an audiology test on the 
appellant.  The results showed the appellant's left ear with 
92 percent speech recognition.  Decibel loss at the puretone 
threshold of 500 was 20, 1000 was 30, with a 30 dB loss at 
2000 Hz, a 40 dB loss at 3000 Hz, and a 60 dB loss at 4000 
Hz.  The average decibel loss was 40 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 92.  Decibel loss at 500 Hz was 25, 
1000 Hz was 30 dB, with a 25 dB loss at 2000, a 30 dB loss at 
3000, and a 50 dB loss at 4000.  The average decibel loss for 
the right ear was 34.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
20
30
30
40
60
40
RIGHT 
25
30
25
30
50
34

On September 18, 2003, an Ear, Nose, and Throat physician 
conducted a VA Compensation and Pension Examination.  This 
physician noted no abnormality of the external ear, ear 
canal, tympanic membrane, or middle ear on either side.  He 
found that the September 10, 2003 audiogram showed 
frequencies at 2000 Hz or below as normal.  But the physician 
found bilateral, high frequency, sensorineural hearing loss 
affecting frequencies at 3000 Hz and above.  The physician 
found this hearing loss to be permanent, not amenable to 
surgical treatment, but likely not severe enough to warrant a 
hearing aid.  

The physician noted that the appellant stated that two to 
three years following discharge from service he began 
noticing mild hearing loss.  The physician said that the 
appellant stated that his current hearing loss is severe, 
requiring him to face people to understand what is said.    

The physician also noted the appellant's claim for tinnitus.  
He said that the appellant stated that he has a screeching 
noise in both ears, which, though disturbing, is not 
constant.  The physician paraphrased the appellant as saying 
that he at times increases the volume on electronic devices 
in order to cover the ringing sound in his ears.  He said 
that the appellant stated that two to three years following 
service he began noticing intermittent ringing in his ears. 
  
The physician further paraphrased the appellant as saying 
that, except for on several occasions, he wore hearing 
protectors while witnessing rocket launches.  The appellant 
disputes this.  On his notice of disagreement he stated that 
he never wore hearing protectors.  On his Form 9, he stated 
that he did not wear hearing protectors the majority of the 
time.  

The physician concluded that, in his opinion, the appellant's 
current hearing loss and tinnitus are not related to active 
service.  He stated that he mainly bases his opinion on the 
lack of in-service evidence of hearing disability.  To 
support his opinion further, he relied on his recollection 
that the appellant stated that he wore hearing protection 
during rocket launches except for on a few occasions.    

II.  Analysis:

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  Such disease or injury 
may be presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Or, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required to establish service connection.  38 C.F.R. § 
3.303(b).

The evidence of record clearly shows that the appellant has a 
hearing disability under 38 C.F.R. 3.385 (2004), the 
regulation that determines hearing disabilities for VA 
purposes.  The evidence also supports the appellant's claim 
that he has tinnitus.  The preponderance of evidence in the 
same record indicates, however, that his hearing disabilities 
are not connected to his active service.  

On the contrary, the evidence of record shows his in-service 
hearing condition to have been sound.  

First, upon his discharge from active service, the 
appellant's hearing was normal, just as it was upon his entry 
of service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(evidence of worsened in-service hearing capacity may support 
service connection claim even if hearing loss upon discharge 
fails to meet hearing disability criteria for VA purposes).  

Second, despite his several claims for service connection on 
other matters and his many visits to VA and private 
physicians, the appellant did not complain of hearing 
problems until 2002, almost 30 years after his discharge from 
military service.  

Third, relying mostly on the lack of any in-service symptoms, 
the treating VA physician concluded that the appellant's 
hearing disabilities are not likely related to active 
service.  

In its decision making, the Board considered the appellant's 
statements.  We assessed his claim that he seldom wore 
hearing protection while in proximity to rocket launching.  
We considered the manner in which his claim differed from his 
treating physician on this matter.  But, in short, we find 
this issue of secondary importance.  The controlling facts of 
this case are the lack of evidence of in-service disability, 
the lack of evidence of treatment soon after service, and the 
30-year time span between discharge and claim.  Whether he 
did or did not wear hearing protection during rocket 
launching is not material in our decision making in this 
particular case.  For this reason, we view as immaterial the 
reference to hearing protection in the treating VA 
physician's opinion.  And we note that the physician clearly 
stated that "a large part" of his opinion was based not on 
the presence of hearing protection, but on the lack of in-
service evidence of disability.  

We considered the appellant's statement to his treating VA 
physician that his hearing difficulties began two to three 
years following discharge from active service.  This claim is 
contradicted by the 30-year lapse between discharge and 
service-connection claim, however.  Further, it is 
unpersuasive because if falls outside the one-year 
presumption period provided for under Code.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.     

After consideration of all evidence of record, we conclude 
that the preponderance of the evidence shows that the 
appellant's hearing disabilities developed well after his 
active service.  


ORDER 

1.	Entitlement to service connection for bilateral hearing 
loss is denied.  

2.	Entitlement to service connection for tinnitus is denied.  



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




	



 Department of Veterans Affairs


